Citation Nr: 1120296	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of shrapnel injury to the right shoulder, with retained foreign body and non tender scar.

2.  Entitlement to a disability rating in excess of 30 percent for a psychiatric disorder currently classified as anxiety disorder not otherwise specified, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to November 2004, with service that included combat in Operation Iraqi Freedom.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of July 2008 from the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA), which adjudicated the enumerated claims.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in March 2011 at the RO.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that both his psychiatric disorder and residuals of shrapnel wound to the right shoulder are more severe than presently evaluated.  His representative has argued both in the June 2010 VA form 646 (representative's statement), and in the March 2010 hearing that remand of both issues should be done to obtain a current examination, as the most recent examinations are more than two years old.  The Board finds that remand is necessary to afford not only current examinations of both disorders, but to also ensure that such examinations provide complete and thorough assessments as to the severity of the service connected disorders.

Of note, the Veteran's right shoulder shrapnel wound has primarily been evaluated and rated in terms of the residual scar.  At his March 2011 hearing, he described problems with the shoulder functioning with repetitive motion.  Also discussed was whether this injury could possibly be causing neurological problems.  It is pointed out that the Board must consider and discuss all potentially relevant Diagnostic Codes to support its reasons and bases.  See Esteban v. Brown, 6 Vet App. 259, 261 (1994).

In order to fully assess disability due to the Veteran's shrapnel would, a comprehensive muscle injuries examination should be conducted to include examination of possible neurological complaints that were raised by the Veteran, as well as any other possible muscle injury or orthopedic manifestations.  On remand, the RO should also address all Diagnostic Codes shown to be appropriate for evaluating each aspect disability due to shell fragment wound residuals. 

With regard to the psychiatric disorder (currently identified as an anxiety disorder, but claimed to be PTSD), further evaluation is necessary to provide an assessment as to the current severity of the condition and to further clarify the most appropriate diagnosis for his psychiatric condition.   

The Board notes that while the Veteran has a confirmed inservice stressor event - combat, psychologists who performed compensation and pension examinations in January 2006, August 2007 and June 2008 have thus far found that the Veteran has not met the criteria for a diagnosis of PTSD. Furthermore, the psychologist who performed the most recent examinations of August 2007 and June 2008 deemed the Veteran to have a depression that was not related to his service connected psychiatric disorder, but rather linked it to deaths of two family members shortly after he got out of service.  The psychiatric disorder was determined to be mild to moderate in severity on the last examination in June 2008.  

In contrast with these findings and conclusion, VA treatment records from January 2009 show that the Veteran has been diagnosed with PTSD with associated depression secondary to the PTSD, and the symptoms are described as resulting in significant negative impact.  An examination is needed to clarify the correct diagnosis or diagnoses of the Veteran's psychiatric disorder and to identify its current severity.  

VA's duty to assist the Veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to diagnosis and treatment for his psychiatric disorder and shrapnel wound to the right shoulder.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

2.  The RO should also schedule the Veteran for a VA examination(s), by the appropriate specialist(s), to address the severity of the Veteran's service- connected for residuals of shell fragment wounds to the right shoulder.  The claims file should be made available to the examiner(s) for review of the pertinent evidence in conjunction with the examination.  Any further indicated special studies including X-rays should be conducted.  In doing so, the examiner should record pertinent medical complaints, symptoms, and clinical findings in accordance with the latest AMIE worksheet for rating disorders of the skin, muscle injuries, neurological disorders, and shoulder disorders.  The examiner(s) should be provided with a copy of the rating criteria for disorders of the skin, muscle injuries, neurological disorders, arthritis, and shoulder disorders to assist in preparing a report addressing the nature and extent of the Veteran's service-connected residuals of the shell fragment wound to the right shoulder.  The examiner(s) also should comment on the functional limitations caused by the Veteran's service-connected disability affecting the right shoulder.  It is requested that the examiner address the following questions:

(a) Does the service-connected residuals of shell fragment wound to the right shoulder cause weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy?  If the severity of these manifestations cannot be quantified, the examiner should so indicate.  Specifically, the examiner must address the severity of painful motion from intermediate degrees to severe.  The active and passive range of motion should be recorded in degrees.  The examiner must note at what degree in the range of motion that pain is elicited as well as the severity of such pain.  With respect to subjective complaints of pain, the examiner should comment on whether the subjective complaints are supported by objective findings, whether any pain is visibly manifested upon palpation and movement of the right shoulder, and whether there are any other objective manifestations that would demonstrate disuse or functional impairment of the right shoulder due to pain attributable to the service-connected disabilities.  

(b) Do the residuals of shell fragment wound to the right shoulder more closely resemble a mild, moderate, moderately severe or severe injury to the appropriate muscle group affecting the right shoulder?  In answering this, the examiner should identify the muscle group or groups affected by this injury.  

(c) The nature and extent of any retained fragments and any orthopedic residuals of the injury shown by X-ray should be reported.  

(d) The examiner should comment on the nature and severity of the residual scar from this shrapnel wound as per the AMIE criteria for rating scars other than the head, face and neck.  The examiner should indicate the nature of the scarring related to the Veteran's shrapnel wound and expressly give the extent of scarring in square inches or centimeters, should indicate whether the Veteran's scarring is unstable (that is, frequent loss of covering of skin over the scar), deep, superficial (that is, not associated with underlying tissue damage), or tender and/or painful on objective demonstration, and whether the scarring results in weakness, limits the function of, or causes limited motion of, the affected part, in accordance with the latest AMIE worksheet for rating disorders of the skin.

(e) The examiner should comment on the nature and severity of any neurological manifestations shown, the location of the nerves affected and whether the neurological manifestations more closely resemble a mild, moderate or moderately severe paralysis, neuritis or neuralgia in accordance with the latest AMIE worksheet for rating neurological disorders. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

3.  The AOJ should schedule the Veteran for a VA psychiatric examination, by a psychiatrist, to determine the nature and severity of his service-connected anxiety disorder claimed as PTSD.  The claims folder must be made available to the examiner for review before the examination.  Detailed clinical findings should be reported in connection with the evaluation.  The examiner should report a global assessment of functioning (GAF) score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and an explanation of what the assigned score represents.  In addition, the examiner should state an opinion as to whether the Veteran currently meets the criteria for a diagnosis of PTSD, and also address whether the Veteran currently has any depression, and if so whether such depression is part of his service connected psychiatric disorder.  

4.  Following completion of the above, the RO should re-adjudicate the Veteran's claims for an increased rating for his psychiatric disorder and for shell fragment wounds of the right shoulder.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, and to consider the appropriateness of assigning separate ratings for the shell fragment wound residuals of the right shoulder pursuant to Esteban, supra.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


